On Application for Rehearing.
Monroe, J.
Counsel for plaintiff calls attention to the fact that the opinion handed down fails to notice the ruling of the trial judge dismissing a supplemental petition, whereby, after issue had been joined, and after there had been a mistrial, the plaintiff sought to bring into the case an additional defendant. It appears that the supplemental petition in question was dismissed, in January, 1900, upon an exception filed on behalf of the original defendant; that the case was thereafter tried, with the result that, in June, 1900, there was a verdict and judgment for plaintiff, from which said original defendant appealed; that, in November, following, after a complete transcript of all the proceedings in the case, up to, and inclusive of, the appeal thus taken, had been lodged in this court, the plaintiff obtained an order of appeal *380from the interlocutory ruling whereby his supplemental petition had been dismissed, and that he undertook to perfect the appeal so taken by filing in this court a transcript of the proceedings which took place in the District Court after the appeal had been taken by the defendant, and by obtaining, upon ex parte application, permission, which was granted without notice or prejudice, to make use of the transcript which had previously been lodged here by the defendant.
It seems clear that the appeal thus taken by the plaintiff, whatever may have been its merits, did not have the effect of injecting into the case as brought up by the defendant’s appeal any other questions than those presented in the transcript which the defendant had filed. And, as that transcript discloses no complaint concerning, or appeal from, the interlocutory ruling dismissing the plaintiff’s supplemental petition, and as there is no answer to the appeal taken by the defendant, it follows that the question of the correctness of that ruling was not presented for review in the case which has been decided. If the appeal as taken on behalf of the plaintiff is entitled to any consideration, it must be as a separate matter, and it should have been so docketed.
We find no reason, upon this, or other ground, for granting a rehearing, and the same is accordingly refused.